                                          Case 3:18-cv-06721-JCS Document 197 Filed 12/16/20 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     ELY HOLDINGS LIMITED, et al.,                      Case No. 18-cv-06721-JCS
                                                        Plaintiffs,
                                   8
                                                                                            FURTHER ORDER STRIKING
                                                 v.                                         DOCKET ENTRIES
                                   9
                                  10     O’KEEFFE’S, INC.,
                                                        Defendant.
                                  11
                                  12          On December 15, 2020, the Court issued an order striking docket entry 193, which
Northern District of California
 United States District Court




                                  13   included Defendant’s opposition briefs, for failure to follow Local Rule 7-3. Defendant had also

                                  14   filed related documents as docket entries 194 and 195. Docket entry 194 includes a number of

                                  15   exhibits, and docket entry 195 is an administrative motion to file certain exhibits under seal. For

                                  16   clarity, and to avoid any risk of inconsistency or confusion if Defendant’s corrected opposition

                                  17   brief differs in its use of those supporting documents, docket entries 194 and 195 are also

                                  18   STRICKEN sua sponte. Assuming those exhibits and the administrative motion to file under seal

                                  19   remain relevant to Defendant’s corrected opposition brief, Defendant shall refile them no later

                                  20   than December 18, 2020.

                                  21          IT IS SO ORDERED.

                                  22   Dated: December 16, 2020

                                  23                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  24                                                   Chief Magistrate Judge
                                  25
                                  26
                                  27
                                  28
